           Case 1:20-cv-00794-TJK Document 3 Filed 03/25/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


FREEDOM WATCH INC.


                        Plaintiff

               v.                                     Case Number:       1:20-cv-794

U.S. DEPARTMENT OF STATE, et al

                       Defendants.


                                    REQUEST FOR RECUSAL

       Plaintiff Freedom Watch and its undersigned counsel respectfully request that the judge

randomly assigned to this case recuse himself and send the case back into the random assignment

pool, as it would appear from prior cases which include Corsi v. Caputo, 1:19-cv-1573, Corsi v.

Stone, 1:19-cv-324, and Corsi v. Infowars, LLC, 1:19-cv-656 that he does not want, for whatever

reason, to timely or adjudicate at all cases which the undersigned counsel and his clients have

filed. See Corsi v. Caputo, 1:19-cv-1573, Response to Order to Show Cause ECF No. 21.

       In addition, as reflected in one of the Court’s own memoranda opinions (See Response to

Order to Show Cause, ECF No. 21), despite authority that the venue for these cases could lie in

his Court, this presiding judge ruled to the contrary after much time had passed, resulting in

some statutes of limitations having expired on defamation counts.

       The Court has thus, in an untimely fashion, transferred cases to other jurisdictions or

dismissed the operative complaints outright without prejudice. This has cost plaintiffs much time

and money and the prospect of now litigating these cases all over the nation, particularly during

this emergency period resulting from the COVID-19 pandemic and crisis, when travel is

significantly curtailed for health reasons and also because of the lack of airline flights as airlines



                                                  1
           Case 1:20-cv-00794-TJK Document 3 Filed 03/25/20 Page 2 of 2



face financial ruin, is thus extremely costly, impracticable and potentially prohibitive. Much

prejudice has thus already occurred to these plaintiffs, which includes the undersigned counsel.

        For these compelling reasons, Plaintiff respectfully asks that this Court voluntarily

recuse itself from this latest case.

Dated: March 25, 2020                                       Respectfully Submitted,


                                                               /s/ Larry Klayman
                                                            Larry Klayman, Esq.
                                                            KLAYMAN LAW GROUP, P.A.
                                                            D.C. Bar Number: 334581
                                                            2020 Pennsylvania Ave NW #800
                                                            Washington, DC, 20006
                                                            Telephone: (310)-595-0800
                                                            Email: leklayman@gmail.com

                                                            Counsel for Plaintiff




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

March 25, 2020.


                                                     /s/ Larry Klayman
                                                     Larry Klayman, Esq.




                                                2
